Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 11, 2021 has been entered.

Response to Amendment
	Applicant’s Amendment filed April 27, 2021 has been fully considered and entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Logunov et al. (US 2015/0055915 A1).
Regarding claims 1 and 5, Logunov discloses a display apparatus (Figs. 2-3B), which is also an optical device, comprising: a first display section (40) including a first display surface (end surface of 40) from which a first image light is emitted; a first light guide member (a portion of bundle 20 such as the top half) including an integrated bundle of a plurality of first optical fibers (10), each of the first optical fibers including a first core portion (12) and a first cladding portion (14) surrounding the first core portion, the first core portion guiding the first image light from a first incident surface (28) facing the first display surface to a first emission surface (opposite end surface of 20, light must be emitted at an end of the fiber bundle) positioned opposite to the first incident surface; a second light guide member (a different portion of fiber bundle 20 such as the bottom half) disposed adjacent to the first light guide member, the second light guide member including an integrated bundle of a plurality of second optical fibers, each of the second optical fibers including a second core portion and a second cladding portion surrounding the second core portion, the second core portion guiding the first image light from a second incident surface facing the first display surface to a second 
Regarding claim 2, Logunov discloses the filler material having a refractive index equal to or less than the refractive index of the first and second core portions and greater than 1 in paragraph 0039.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Logunov et al. (US 2015/0055915 A1) in view of Mitani et al. (US 2006/0244923 A1).
Regarding claim 3, Logunov teaches the claimed invention except for a second display section.  Regarding claim 3, Mitani discloses a first display section (SFL1, PNL1 in Figs. 8-10) and a second display section (SFL2 and PNL2) disposed adjacent to the first display section with a first gap (space between SFL1 and SFL2) interposed therebetween, the second display section including a second display surface (PNL2) emitting a second image light; and a third light guide member (SFL2) including an integrated bundle of a plurality of third optical fibers, each of the third optical fibers including a third core portion and a third cladding portion surrounding the third core portion, the third core portion guiding the second image light from a third incident surface facing the second display surface to a third emission surface positioned opposite to the third incident surface, wherein each of a plurality of the first core portions of the first light guide member has a first optical axis inclined with respect to both the first incident surface and the first emission surface (waveguides of SFL1 are inclined with respect to top and bottom surfaces of SFL1), each of a plurality of the third core portions of the third light guide member has a third optical axis inclined with respect to both the third incident surface and the third emission surface (waveguides of SFL2 are 
Regarding claim 4, Mitani further discloses the first light guide member has a first side surface inclined with respect to both the first incident surface and the first emission surface and the third light guide member has a third side surface inclined with respect to both the third incident surface and the third emission surface in Figs. 9 and 10.  The proposed combination of Logunov and Mitani teaches the claimed invention except for specifically stating a first inclination angle and a third inclination angle.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form a first inclination angle formed by the first optical axis and the first incident surface to be larger than a second inclination angle formed by the first side surface and the first incident surface and a corresponding third inclination angle in order to improve the transmission properties of the display and since it has been held that 

Response to Arguments
Applicant's arguments with respect to claims 1-5 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.



Chris H. Chu
/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        September 8, 2021